DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland in US Patent 0066263 in view of Zelenitz in US Patent 2997264.
Regarding Claims 14, 16, and 17, Sutherland teaches an umbrella comprising: a canopy (“the cover”) supported by a plurality of ribs (A/B); an upper pole (J at the top) end carrying the canopy; a lower pole end (J at the bottom) connected to a base (b); stretchers (E) extending outward from the upper pole end supporting a plurality of ribs (A/B). Sutherland is silent on the details of the base. 
Zelenitz teaches a pole with a lower pole end (26), the lower pole end comprising a ball stud (14) having a generally spherical end with a longitudinally protruding stud (26); wherein the base has a ball sleeve (within 12) with a spherical surface (“the interior is concavely curved at the bottom to snugly receive the lower portion of a ball”) receiving the spherical end of the ball stud having a threaded outer portion (16) and a collar (20) with inner threads (18) and wherein engaging and tightening the inner threads of the collar with the threaded outer portion of the ball sleeve applies a frictional grip to the spherical end of the ball stud so that the ball stud resists movement. Zelenitz further teaches a top friction race (the inner surface of 20), with a segment of spherical inner surface (see Fig. 2) and a central opening (22) through which the protruding stud passes, is fastened to the ball sleeve so that the spherical end is constrained between the ball sleeve and friction race, and the size of the central opening and protruding stud are optimized to allow at least 30 degrees of movement by the protruding stud from the vertical (the device is optimized to allow for angling of the pole with respect to the base and would clearly provide at least 30 degrees of movement) and that the ball sleeve has a central opening (the opening in the top of the ball sleeve) overfitting the top friction race and fastening the friction race to the ball sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sutherland by adding a base as taught by Zelenitz in order to securely mount the umbrella. While Zelenitz is silent on the exact securing force provided by the base, it is well-known that Christmas trees between 6 and 7 feet tall weigh approximately 50 pounds, providing approximately 220 newtons of force. The friction required to resist the toppling of a tree of such size in such a stand would therefore be at least 60 newtons applied at a distance of one meter above the base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a base that is capable of resisting a force of at least 60 newtons applied to the lower pole end at a distance of one meter above the base in order to provide sufficient support for the pole. 
Regarding Claim 20, Sutherland, as modified, teaches that the plurality of ribs are extensible ribs formed of at least two longitudinal rib parts (A and B).
 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as modified, as applied to claim 14 above. Sutherland, as modified, is silent on the material used for the spherical end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical end of Sutherland, as modified, by using a plastic surface with a Shore A durometer of between about 85 and 110 in order to provide a suitably hard ball as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sutherland, as modified, as applied to claim 14 above. Sutherland, as modified, is silent on the material used for the ball sleeve. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball sleeve of Sutherland, as modified, by using aluminum in order to provide a suitably durable device as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.. 
Allowable Subject Matter
Claims 1-6 and 8-13 are allowed.

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nootbaar teaches a locking ball-and-socket.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636